DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 15 June 2021.  Claims 1-12, 15-17, 21, 24-25, 27, and 29 are pending in the application.  Claims 13-14, 18-20, 22-23, 26, 28, and 30-55 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-12, 15-17, 21, 24, 25, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al., US PG pub. 20190088589 A1.
With respect to claim 1, Zhu discloses a plurality of lower circuit patterns (262, fig. 2) disposed on a lower substrate (253, fig. 2); a plurality of lower bonding patterns (220, fig. 2) disposed on the lower circuit patterns (262, fig. 2), the lower bonding patterns (220, fig. 2) including a first conductive material (material of 220, fig. 2) and being electrically connected to the lower circuit patterns (262, fig. 2), respectively; a plurality of upper bonding patterns (224, fig. 2) disposed on and contacting the lower bonding patterns (220, fig. 2), respectively, the upper bonding patterns (224, fig. 2) including a second conductive material (material of 224, fig. 2); a passive device (223, fig. 2) disposed on the upper bonding patterns (224, fig. 2), the passive device (223, fig. 2) including a third conductive material (257, fig. 2) and contacting one of the upper bonding patterns (224, fig. 2); a gate electrode structure (242, fig. 2) disposed on the passive device (223, fig. 2), the gate electrode structure (242, fig. 2) including gate electrodes (234, fig. 2) spaced apart from each other in a first direction perpendicular to an upper surface of the lower substrate (253, fig. 2), each of the gate electrodes (234, fig. 2) extending in a second direction parallel to the upper surface of the lower substrate (253, fig. 2), wherein extension lengths of the gate electrodes (234, fig. 2) increase from a lowermost level (240, fig. 2) toward an uppermost level (238, fig. 2) in a stepwise manner in the second direction; a channel (228, fig. 2) extending through at least a portion of the gate electrode structure (242, fig. 2); and an upper substrate (202, fig. 2) disposed on the channel (228, fig. 2).

    PNG
    media_image1.png
    566
    711
    media_image1.png
    Greyscale


With respect to claim 2, Zhu discloses wherein the passive device (223, fig. 2) comprises: an insulating interlayer (225, fig. 2); and a plurality of conductive patterns extending through the insulating interlayer (225, fig. 2), wherein each of the conductive patterns contacts one of the upper bonding patterns (224, fig. 2), and wherein neighboring two of the conductive patterns and a portion of the insulating interlayer (225, fig. 2) therebetween form a capacitor (see figure 2 below).
With respect to claim 3, Zhu discloses wherein the passive device (223, fig. 2) includes a resistor (as shown in figure 2 that 257 connect to upper bonding patterns 224 having a designed resistance to the passage of an electric current).
With respect to claim 5, Zhu discloses further comprising: a first wiring (see figure 2 below) disposed at a same level as the passive device (223, fig. 2), the first wiring (see figure 2 below) being spaced apart from the passive device (223, fig. 2); and a bit line (432, fig. 4D) extending between the first wiring (see figure 2 below) and the channel (228, fig. 2) in a third direction parallel to the upper surface of the lower substrate (253, fig. 2) and crossing the second direction, the bit line (432, fig. 4D) being electrically connected to the channel (228, fig. 2) and the first wiring (see figure 2 below).
With respect to claim 6, Zhu discloses wherein the first wiring (see figure 2 below) contacts one of the upper bonding patterns (224, fig. 2), and is electrically connected to one of the lower circuit patterns (262, fig. 2).
With respect to claim 7, Zhu discloses further comprising: a second wiring (see figure 2 below) disposed at the same level as the first wiring (see figure 2 below) and the passive device (223, fig. 2), the second wiring (see figure 2 below) being spaced apart from the passive device (223, fig. 2) and the first wiring (see figure 2 below); and a contact plug (444, fig. 4) extending in the first direction and contacting the upper substrate (202, fig. 2), the contact plug (444, fig. 4) being electrically connected to the second wiring (see figure 2 below).
With respect to claim 8, Zhu discloses wherein the second wiring (see figure 2 below) contacts one of the upper bonding patterns (224, fig. 2) and is electrically connected to one of the lower circuit patterns (262, fig. 2).
With respect to claim 9, Zhu discloses wherein the contact plug (444, fig. 4) is one of a plurality of contact plug (444, fig. 4)s spaced apart from each other in each of the second and third directions, and wherein the second wiring (see figure 2 below) is commonly electrically connected to the plurality of contact plug (444, fig. 4)s.
With respect to claim 11, Zhu discloses further comprising: a wiring (see figure 2 below) disposed at a same level as the passive device (223, fig. 2), the wiring (see figure 2 below) being spaced apart from the passive device (223, fig. 2) and contacting the upper bonding patterns (224, fig. 2), wherein the lower circuit patterns (262, fig. 2) are electrically connected with each other through the wiring (see figure 2 below), the upper bonding patterns (224, fig. 2), and the lower bonding patterns (220, fig. 2) contacting the upper bonding patterns (224, fig. 2), respectively.
With respect to claim 12, Zhu discloses wherein each of the lower bonding patterns (220, fig. 2) includes lower and upper portions, a width of the upper portion (220) being greater than a width of the lower portion (214).
With respect to claim 15, Zhu discloses a plurality of lower circuit patterns (262, fig. 2) disposed on a lower substrate (253, fig. 2); a plurality of lower bonding patterns (220, fig. 2) disposed on the lower circuit patterns (262, fig. 2), the lower bonding patterns (220, fig. 2) including a first conductive material (material of 220, fig. 2) and being electrically connected to the lower circuit patterns (262, fig. 2), respectively; a plurality of upper bonding patterns (224, fig. 2) disposed on and contacting the lower bonding patterns (220, fig. 2), respectively, the upper bonding patterns (224, fig. 2) including a second conductive material (material of 224, fig. 2); a first wiring (see figure 2 below) disposed on the upper bonding patterns (224, fig. 2), the first wiring (see figure 2 below) contacting the upper bonding patterns (224, fig. 2); a gate electrode structure (242, fig. 2) disposed on the first wiring (see figure 2 below), the gate electrode structure (242, fig. 2) including gate electrodes (234, fig. 2) spaced apart from each other in a first direction perpendicular to an upper surface of the lower substrate (253, fig. 2), each of the gate electrodes (234, fig. 2) extending in a second direction parallel to the upper surface of the lower substrate (253, fig. 2), wherein extension lengths of the gate electrodes (234, fig. 2) increase from a lowermost level (240, fig. 2) toward an uppermost level (238, fig. 2) in a stepwise manner in the second direction; a channel (228, fig. 2) extending through at least a portion of the gate electrode structure (242, fig. 2); and an upper substrate (202, fig. 2) disposed on the channel (228, fig. 2), wherein the lower circuit patterns (262, fig. 2) are electrically connected with each other through the first wiring (see figure 2 below), the upper bonding patterns (224, fig. 2), and the lower bonding patterns (220, fig. 2) contacting the upper bonding patterns (224, fig. 2), respectively.
With respect to claim 16, Zhu discloses wherein the lower circuit patterns (262, fig. 2) include transistors (206, fig. 2), and wherein the transistors (206, fig. 2) are electrically connected with each other through the first wiring (see figure 2 below), the upper bonding patterns (224, fig. 2), and the lower bonding patterns (220, fig. 2) contacting the upper bonding patterns (224, fig. 2), respectively.
With respect to claim 17, Zhu discloses further comprising: a second wiring (see figure 2 below) disposed at a same level as the first wiring (see figure 2 below), the second wiring (see figure 2 below) being spaced apart from the first wiring (see figure 2 below); and a bit line (432, fig. 4D) extending between the second wiring (see figure 2 below) and the channel (228, fig. 2) in a third direction parallel to the upper surface of the lower substrate (253, fig. 2) and crossing the second direction, the bit line (432, fig. 4D) being electrically connected to the channel (228, fig. 2) and the second wiring (see figure 2 below).
With respect to claim 21, Zhu discloses further comprising: a passive device (223, fig. 2) disposed at a same height as the first wiring (see figure 2 below), the passive device (223, fig. 2) being spaced apart from the first wiring (see figure 2 below), wherein the passive device (223, fig. 2) contacts one of the upper bonding patterns (224, fig. 2) and is electrically connected to one of the lower circuit patterns (262, fig. 2) through the one of the upper bonding patterns (224, fig. 2).
With respect to claim 24, Zhu discloses an upper substrate (202, fig. 2); a plurality of memory cells (242, fig. 2) disposed under the upper substrate (202, fig. 2); a passive device (223, fig. 2) disposed under the memory cells (242, fig. 2); a plurality of upper bonding patterns (224, fig. 2) disposed under the passive device (223, fig. 2); a plurality of lower bonding patterns (220, fig. 2) disposed under and contacting the upper bonding patterns (224, fig. 2), respectively; a plurality of transistors (206, fig. 2) disposed under and electrically connected to the lower bonding patterns (220, fig. 2), respectively; and a lower substrate (253, fig. 2) disposed under the transistors (206, fig. 2), wherein the passive device (223, fig. 2) contacts one of the upper bonding patterns (224, fig. 2) and is electrically connected to one of the transistors (206, fig. 2) through the one of the upper bonding patterns (224, fig. 2).
With respect to claim 25, Zhu discloses wherein the memory cells (242, fig. 2) comprise: a plurality of gate electrodes (234, fig. 2) spaced apart from each other in a first direction perpendicular to a lower surface of the upper substrate (202, fig. 2), each of the gate electrodes (234, fig. 2) extending in a second direction parallel to the lower surface of the upper substrate (202, fig. 2); a plurality of channel (228, fig. 2)s extending through the gate electrodes (234, fig. 2); and a plurality of charge storage structures disposed between the channel (228, fig. 2)s and the gate electrodes (234, fig. 2).
With respect to claim 27, Zhu discloses wherein the passive device (223, fig. 2) comprises: an insulating interlayer (225, fig. 2); and a plurality of conductive patterns extending through the insulating interlayer (225, fig. 2), wherein each of the conductive patterns contacts one of the upper bonding patterns (224, fig. 2), and wherein neighboring two of the conductive patterns and a portion of the insulating interlayer (225, fig. 2) therebetween form a capacitor (see figure 2 below).
With respect to claim 29, Zhu discloses further comprising: a first wiring (see figure 2 below) disposed at a same level as the passive device (223, fig. 2), the first wiring (see figure 2 below) being spaced apart from the passive device (223, fig. 2); and a bit line (432, fig. 4D) extending between the first wiring (see figure 2 below) and the memory cells (242, fig. 2) in a direction parallel to a lower surface of the upper substrate (202, fig. 2), the bit line (432, fig. 4D) being electrically connected to the memory cells (242, fig. 2) and the first wiring (see figure 2 below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., US PG pub. 20190088589 A1; in view of Yu et al. UG PG pub. 20200066745 A1.
With respect to claim 10, Zhu discloses wherein the plurality of contact plug (444, fig. 4) however Zhu did not disclose the contact plugs 444 is arranged in a ring shape in a plan view, and wherein the second wiring (see figure 2 below) has a ring shape in the plan view.
Yu discloses contact plug 88 as shown in figure 12B can be ring shape in plan view, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    566
    711
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822